Case 1:18-cv-00987-WYD Document 20 Filed 11/08/18 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:18-cv-00987-WYD

WILDERNESS WORKSHOP;
CENTER FOR BIOLOGICAL DIVERSITY;
LIVING RIVERS: COLORADO RIVERKEEPER; and
SIERRA CLUB,

      Plaintiffs,

 v.

UNITED STATES BUREAU OF LAND MANAGEMENT;
BRIAN STEED in his official capacity as the Deputy Director of the U.S. BLM;
RYAN ZINKE in his capacity as Secretary of the U.S. DOI; and
UNITED STATES DEPARTMENT OF THE INTERIOR,

      Federal Defendants.

And

AMERICAN PETROLEUM INSTITUTE,

      Intervenor Defendant.



              ORDER AMENDING JOINT CASE MANAGEMENT PLAN


      THIS MATTER is before me on the Federal Defendants’ U.S. Bureau of Land

Management, United States Department of the Interior, and in their official capacities,

Brian Steed and Ryan Zinke (“Federal Defendants”) Motion to Amend the parties’ Joint

Case Management Plan (ECF No. 19). After carefully reviewing the file along with the

pending motion, I find that the motion is GRANTED, and the Joint Case Management

Plan is amended as follows:
Case 1:18-cv-00987-WYD Document 20 Filed 11/08/18 USDC Colorado Page 2 of 4




      1) Deadline for Filing the Final Administrative Record:

            Federal Defendants will lodge a final version of the Administrative Record
            on or before December 7, 2018. In the event the Parties are unable to
            reach agreement on the contents and completeness of the Administrative
            Record, Federal Defendants shall file the Administrative Record on
            December 7, 2018, which may be amended subject to the resolution of a
            motion to complete and/or supplement, discussed infra 2.


      2) Deadline for Filing Motions to Complete and/or Supplement the
         Administrative Record:

            The deadline for filing any motions to complete and/or supplement the
            Administrative Record will be January 16, 2019. The Response and
            Reply deadlines for any such motions will be governed by
            D.C.COLO.L.Civ.R.7.1(C). The filing of a motion to supplement the
            Administrative Records will stay the merits briefing schedule set forth
            below until resolution of that motion, at which time the parties would
            propose a new merits briefing schedule.


      3) Plaintiffs’ Opening Brief Due:

            If no dispute or motions over the completeness of the Administrative
            Records are filed, then Plaintiffs’ Opening Brief shall be filed on or before
            February 8, 2019.


      4) Federal Defendants’ Response Brief Due:

            If no dispute or motions over completeness of the Administrative Records
            are filed, then Federal Defendants’ Response Brief shall be filed on or
            before April 8, 2019.
Case 1:18-cv-00987-WYD Document 20 Filed 11/08/18 USDC Colorado Page 3 of 4




      5) API (Defendant Intervenors) Response Brief Due:

            If no dispute or motions over completeness of the Administrative
            Records are filed, then Defendant Intervenor’s Response Brief shall be
            filed on or before April 15, 2019.

      6) Plaintiffs’ Reply Brief Due:

            If no dispute or motions over completeness of the Administrative
            Records are filed, then Plaintiff’s Reply Brief shall be filed on or before
            on or before April 29, 2019.

DATED this 8th day of November, 2018.



                                                 BY THE COURT


                                                 s/ Wiley Y. Daniel
                                                  WILEY Y. DANIEL
                                                  Senior U.S. District Court Judge
Case 1:18-cv-00987-WYD Document 20 Filed 11/08/18 USDC Colorado Page 4 of 4




APPROVED:

s/ Diana Dascalu-Joffe                  s/ Tanya Nesbitt

Diana Dascalu-Joffe                     Tanya Nesbitt
Center for Biological Diversity         U.S. Department of Justice
1536 Wynkoop Street, Suite 421          Environment & Natural Resources
Div.
Denver, CO 80202                        601 D Street N.W.
Tel: (720) 925-2521                     Washington, D.C. 20004
Fax: (303) 572-0032                     Tel: (202) 305-0457
ddascalujoffe@biologicaldiversity.org   tanya.nesbitt2@usdoj.gov

Wendy Park                              Attorney for Federal Defendants
Center for Biological Diversity
1212 Broadway, # 800
Oakland, CA 94612                       s/ Steven J. Rosenbaum
Tel: (510) 844-7138                     Steven J. Rosenbaum
Fax: (510) 844-7150                     COVINGTON & BURLING, LLP
wpark@biologicaldiversity.org           One City Center
                                        850 Tenth St., N.W.
Kyle Tisdel                             Washington, D.C. 20001
Western Environmental Law Center        Tel: (202) 662-6000
208 Paseo del Pueblo Sur, Suite 602     Fax: (202) 662-6291
Taos, New Mexico 87571
                                        srosenbaum@cov.c
om Tel: (575) 613-8050
tisdel@westernlaw.org                   Richard C. Kaufman
                                        Ryley Carlock & Applewhite
Attorneys for Plaintiffs                1700 Lincoln Street, Suite
                                        3500 Denver, CO 80203
                                        Tel: (303) 813-6745
                                        Fax: (303) 595-3159
                                        rkaufman@rcalaw.com

                                        Attorneys for Defendant Intervenor
                                        API
